ORDER
PER CURIAM.
A jury convicted defendant of burglary, second degree. § 569.170 RSMo 1986. He was sentenced as a class X offender under § 558.019 RSMo 1986. Defendant appeals his conviction and sentence and also appeals the denial of his Rule 29.15. These appeals have been consolidated.
Opinions on defendant’s appeals reciting the detailed facts and the applicable principles of law would have no precedential value. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgments are affirmed in accordance with Rule 30.25(b) and Rule 84.16(b).